1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10   HWA SUNG SIM,                                  )     No. 1:16-cv-01051-SAB (PC)
                                                    )
11                    Plaintiff,                    )     ORDER THAT INMATE HWA SUNG SIM,
                                                    )     CDCR AK-4040, IS NO LONGER NEEDED
12            v.                                    )     AS A PLAINTIFF/WITNESS IN THESE
                                                    )     PROCEEDINGS, AND THE WRIT OF
13   MONICA DURAN,
                                                    )     HABEAS CORPUS AD TESTIFICANDUM IS
                      Defendant.                    )     DISCHARGED
14                                                  )
15                                                  )
                                                    )
16
17            A jury trial commenced on October 1, 2019 in this matter, and has now concluded. Inmate
18   Hwa Sung Sim, CDCR Inmate No. AK-4040, is no longer needed by the Court as a plaintiff in these
19   proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY
20   DISCHARGED.
21
22   IT IS SO ORDERED.
23
     Dated:        October 3, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
